MEMORANDUM **
Princessita Talucod Pahutan, a native and citizen of the Philippines, petitions for review of an order of the Board of Immigration Appeals denying her motion to reopen proceedings on her application for cancellation of removal. The Board had previously affirmed an immigration judge’s determination that Petitioner failed to *736demonstrate the requisite exceptional and extremely unusual hardship to Petitioner’s lawful permanent resident mother.
We lack jurisdiction to review the Board’s discretionary determination that Petitioner’s motion to reopen still failed to meet the evidentiary burden of establishing the requisite exceptional and extremely unusual hardship to Petitioner’s lawful permanent resident mother. Fernandez v. Gonzales, 439 F.3d 592, 601 (9th Cir.2006) (holding that if the Board determines that a motion to reopen proceedings, in which there has already been an unreviewable discretionary determination concerning a statutory prerequisite to relief, does not make out a prima facie case for that relief, section 242(a)(2)(B)(i) of the Immigration and Nationality Act precludes our revisiting the merits).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.